Citation Nr: 1512698	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran had active service from May 1961 to April 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was scheduled, but the Veteran failed to report.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that the matter of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter is before the Board).  Accordingly, the matter of service connection for PTSD has been recharacterized to reflect a psychiatric disability, however diagnosed.

The issue of service connection for a psychiatric disability, on de novo review, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2006 rating decision which denied service connection for PTSD.

2.  Evidence received since the June 2006 rating decision, including VA treatment records and lay statements from the Veteran and his wife, relates to the previously unestablished elements of whether the Veteran has a psychiatric disability that is attributable to service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for PTSD is final.     38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for a variously diagnosed psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in the claim to reopen the matter of service connection for a psychiatric disability, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The claim for service connection for a psychiatric disability is reopened.


REMAND

A review of the record reflects that in November 2011, a VA military sexual trauma (MST) counselor indicated that the Veteran had received treatment at the Harris County Vet Center a total of 18 times to date.  Records of such treatment do not appear to be associated with the claims file, and as such may be pertinent to the Veteran's claim, these records (and any other outstanding treatment records) should be obtained.

Additionally, on May 2012 VA examination, the examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  However, a June 2010 VA initial evaluation record show an Axis I diagnosis of PTSD related to MST and an April 2010 private treatment record notes PTSD.  The November 2011 statement from the Veterans' MST counselor noted that the Veteran was referred to the Vet Center "due to his [June 2010] diagnosis of PTSD and report of military sexual trauma."  Accordingly, the Board finds that a supplemental medical opinion is warranted to consider the Vet Center records noted above (and any other evidence received based on this remand) and to address the etiology of the other psychiatric diagnoses noted during the pendency of this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) updated clinical records of any VA or private treatment the Veteran has received for his alleged psychiatric disability, to specifically include treatment records from the Harris County Vet Center.

2.  Arrange a supplemental medical opinion to be prepared by the May 2012 examiner (or another care provider if the May 2012 examiner is unavailable) to determine the nature and etiology of the Veteran's psychiatric disability and specifically whether any disability is related to his service.  The entire record, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, please provide opinions that respond to the following:

(a)  As to PTSD, please indicate whether a review of the Harris County Vet Center records, and any other additional evidence submitted since the May 2012 opinion was provided, results in any change to the prior opinion that the Veteran does not meet the criteria for a diagnosis of PTSD.  [If the opinion provider is not the May 2012 examiner, please opine whether the Veteran has PTSD that is at least as likely as not (a 50% or greater probability) related to the Veteran's service.]

(b)  As to major depressive disorder, schizophrenia, and dysthymia, please opine, as to each, whether such is at least as likely as not (a 50% or greater probability) etiologically related to the Veteran's service.  

The examiner must explain the rationale for all opinions offered.

3.  Then review the record and readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


